Citation Nr: 0009674	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating for a fracture 
of the right distal tibia shaft ("right ankle disability"), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1968.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the veteran an 
increased (compensable) disability rating.  This matter was 
previously before the Board in April 1999, at which time it 
was REMANDED to the RO for additional development.  The 
additional development having been completed, the matter is 
again before the Board for appellate review. 

Prior to the aforementioned REMAND but during the pendency of 
the appeal, the veteran's disability rating was increased to 
20 percent pursuant to an October 1995 hearing officer's 
decision.  Inasmuch as there is no indication that the 
veteran has withdrawn his appeal for an increased rating for 
a fracture of the right ankle disability, and in light of the 
fact that he thereafter expressed dissatisfaction with this 
determination and that the maximum schedular evaluation has 
not been assigned to date, his appeal continues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's right ankle disability is shown by medical 
evidence to be productive of symptoms of limitation of motion 
of the ankle, pain, and mild tenderness, which are not shown 
to cause more than a moderate ankle disability.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, radiology reports, and treatment 
records, as well as the veteran's variously dated written 
statements and the transcript of his July 1995 RO hearing.  
The Board knows of no additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Service connection for the veteran's right ankle disability 
was initially established pursuant to a March 1984 RO rating 
decision, which also assigned a noncompensable disability 
rating, effective January 1984.  This noncompensable 
disability rating remained in effect until October 1995, at 
which time the RO rendered a determination increasing the 
veteran's disability rating to 20 percent, effective August 
1984. 

VA radiology reports dated in February 1992 revealed a 
negative right ankle and a healed fracture of the distal 
shaft of the right tibia.

VA Radiology reports dated in October 1994 revealed that the 
ankle joint mortise was intact with no abnormality detected, 
but that the fibula demonstrated a minimal deformity 
involving the proximal shaft which is probably related to the 
old healed fracture. 

An October 1994 VA orthopedic examination report noted that 
the attached record was reviewed.  The veteran complained 
that walking two blocks or up one flight of stairs caused 
sufficient pain to stop that activity.  Objectively, the 
veteran's right tibia was 0.5-cm shorter than the left tibia, 
there was a palpable bony deformity at the fracture site, but 
there was no palpable abnormality of the right ankle.  Range 
of motion of the right ankle was measured as 31 degrees of 
plantar flexion and 5 degrees of dorsiflexion.  The diagnoses 
included the following: no specific abnormality of the right 
ankle was detected; and a healed fracture of the right tibia 
with an approximate .05-cm shortening compared with the left 
tibia.

VA Radiology reports dated in August 1995 found that aside 
from the surgical screws present in the lower tibia, the bony 
structures of the right tibia and fibula were normal.  
Moreover, the ankle mortise was normal. 

An August 1995 VA orthopedic examination report noted the 
veteran's complaints of not being able to walk more that 2 
blocks or stand for more than two or three hours at a time.  
Objectively, the veteran's right tibia was 0.5-cm shorter 
than the left tibia, but the right ankle did not exhibit any 
abnormalities.  Right ankle range of motion measurements 
revealed plantar flexion to 40 degrees and dorsiflexion to 0 
degrees.  It was noted that the right ankle was essentially 
normal except for decreased range of motion.  

VA radiology reports dated in April 1997 revealed a negative 
right ankle and a healed fracture of the distal third of the 
shaft of the right tibia.

An April 1997 VA general medical examination report stated 
the veteran had a bony deformity palpable at the medial 
aspect of the distal tibia several centimeters above the 
malleolus, which was mildly tender to palpation.  There was 
also mild tenderness of the lateral ankle on palpation, but 
there was no ankle tenderness on range motion.  Range of 
motion measurements demonstrated that dorsiflexion was to 12 
degrees and plantar flexion was to 38 degrees.  Pain on 
motion was rated to be 7 out of a scale of 1 to 10.  The 
diagnoses included a right tibia fracture with resultant leg 
shortening and persistent leg pain.

An October 1998 VA radiology report noted a healed fracture 
of the distal third of the shaft of the right tibia, 
unchanged as compared to the April 1997 radiology report.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, which enunciates the 
disability ratings for impairment of the tibia or fibula, as 
follows: a 40 percent rating is assignable for nonunion, with 
loose motion, requiring a brace; a 30 percent rating is for 
assignment for malunion with marked ankle disability; a 20 
percent rating is assignable for moderate ankle disability, 
and a 10 percent rating is assignable for slight ankle 
disability.  The medical evidence shows that the veteran's 
right tibia is 0.5-cm shorter than the left tibia and that 
there is a bony deformity affecting the distal right tibia 
due to the in-service fracture, but the right ankle itself 
has been shown to be free of any abnormality.  Although there 
is some limitation of motion (38 C.F.R. § 4.71a, Plate II) 
and tenderness of the right ankle on palpation, the medical 
evidence fails to demonstrate that the overall impairment of 
the tibia manifests more than a moderate disability.  
Therefore, a 30 percent disability rating for marked ankle 
disability is not warranted.

The application of 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
is relevant to the veteran's disability because it addresses 
rating the veteran's right ankle disability on the basis of 
limitation of motion.  This regulation provides for a maximum 
20 percent disability rating for marked limitation of motion, 
and a 10 percent disability rating for moderate limitation of 
motion.  The Board observes that, as the veteran is already 
rated at 20 percent pursuant to Diagnostic Code 5262, 
Diagnostic Code 5271 does not afford the veteran a higher 
rating. 

In addition, as the Board notes that there is no X-ray 
evidence of arthritis, the provisions of 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5010, are not for application. 

Further, the Board acknowledges that 38 C.F.R. §§ 4.40 and 
4.45 are for application here.  However, while the veteran 
does suffer from pain, limitation of motion, and functional 
impairment of the right ankle, there is no objective evidence 
of additional functional loss due to such symptoms so that a 
disability rating is excess of 20 percent is warranted under 
these regulations.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  That is, while the veteran's right ankle disability 
is symptomatic of some pain, limitation of motion, and 
functional loss, there is no clinical indication that his 
symptoms result in a functional limitation to a degree that 
would support a disability rating in excess of 20 percent.  
Indeed, the Board observes that without this combination of 
symptoms, the current 20 percent disability rating would not 
be in order.  At this point the Board notes that the veteran 
is receiving compensation for secondary service connection to 
the right hip and knee disabilities, at 10 percent each, to 
compensate for additional disability caused secondarily by 
the veteran's right ankle disability. 

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that the veteran has not shown that 
his right ankle disability has resulted in a marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
a remand to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) is unnecessary.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his right ankle 
disability is productive of impairment.  However, when viewed 
in the context of the controlling regulatory diagnostic 
criteria, the Board must conclude that the preponderance of 
the evidence is against entitlement to a rating in excess of 
20 percent for the veteran's right ankle disability.  It 
follows that the provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise provide a basis for favorable resolutions of this 
issue.  The veteran may always advance new increased rating 
claims should the severity of his disability increase in the 
future.  


ORDER

A disability rating in excess of 20 percent for a left ankle 
disability is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

